by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered June 18, 1997, convicting him of robbery in the first degree (two counts), robbery in the second degree (four counts), and assault in the second degree (five counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, 470.15 [5]).
*346The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. Thompson, J. P., Altman, Feuerstein and Schmidt, JJ., concur.